Case 0:16-cv-62769-RNS Document 76 Entered on FLSD Docket 01/28/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 16-CV-62769-SCOLA

  THEODORE D’APUZZO, P.A.,
  Individually and on Behalf of All
  Others Similarly Situated,

                  Plaintiff,
  vs.

  THE UNITED STATES OF AMERICA,

              Defendant.
  ________________________________________/

                 JOINT MOTION TO REOPEN CASE AND RESET DEADLINES
          Plaintiff, Theodore D’Apuzzo, P.A. (“Plaintiff”), and Defendant, United States of America
  (“United States”) (together, “parties”), hereby jointly move to reopen the case and reset the pretrial
  deadlines and the trial date. In support, the parties state as follows:
          1.      On January 7, 2019, the Court granted the United States’ Unopposed Motion to
  Stay the Case and Extend the Case Deadlines due to the government shutdown. (ECF No. 75).
  The Court ordered, “[o]nce appropriations are restored, the Defendant shall promptly notify the
  Court, move to reopen this case, and submit a proposed scheduling order that extends all deadlines
  in this case for the number of calendar days of the government shutdown.” Id.
          2.      On January 25, 2019, after a 35-day lapse, funding was restored for the Department
  of Justice through February 15, 2019, and the Department has now resumed civil litigation
  functions. 1
          3.      Accordingly, the parties respectfully request that the Court reopen this case and
  enter the attached proposed order extending all deadlines in the Scheduling Order (ECF No. 51)
  and the order setting a briefing schedule for summary judgment (ECF No. 73) by 35 days – the
  number of calendar days of the shutdown.
          4.      The proposed new deadlines and trial date are as follows:



  1
        Absent passage of an appropriation or another continuing resolution, funding to the
  Department of Justice will lapse again on February 15, 2019.
Case 0:16-cv-62769-RNS Document 76 Entered on FLSD Docket 01/28/2019 Page 2 of 2




         February 20, 2019 – Deadline to file responsive briefs to motions for summary judgment.

         March 6, 2019 – Deadline to file reply briefs in support of motions for summary judgment. 2

         April 16, 2019 – Deadline for filing pretrial motions, including motions in limine and
         Daubert motions.

         May 20, 2019 – Deadline to file joint pretrial stipulation under Local Rule 16.1(e) and
         pretrial disclosures as required by Federal Rule of Civil Procedure 26(a)(3).

         June 3, 2019 – Deadline to file proposed jury instructions (if the matter is set for a jury
         trial) or proposed findings of fact and conclusions of law (if the matter is set for a bench
         trial) consistent with Local Rule 16.1(k).

         Two-week trial period commencing June 17, 2019. Calendar call on June 11, 2019.

         WHEREFORE, the parties respectfully request that the Court reopen the case and enter an
  Order resetting the deadlines and trial date by 35 days, and for any such further relief as the Court
  deems just and proper.
  Respectfully submitted,
  Nicole W. Giuliano                                            Alicia H. Welch
  NICOLE W. GIULIANO                                            ALICIA H. WELCH
  GIULIANO LAW, P.A.                                            ASSISTANT U.S. ATTORNEY
  Attorneys for Plaintiff                                       Counsel for Defendant
  121 S. Orange Drive                                           U.S. Attorney’s Office
  Suite 1500                                                    99 N.E. 4th Street, Suite 300
  Orlando, Florida 32801                                        Miami, Florida 33132
  Telephone: (954) 848-2940                                     Telephone: (305) 961-9370
  Email: nicole@giulianolaw.com                                 Email: Alicia.Welch@usdoj.gov




  2
          Plaintiff notes that the Motion for Reconsideration of the Order Denying Class
  Certification (ECF No. 52) has been fully briefed since September 13, 2018, and resolution of that
  motion could impact the briefing schedule for summary judgment.
                                                   2
